Citation Nr: 0209165	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  97-29 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cardiac disorder, 
diagnosed as status-post aortic valve stenosis with valve 
replacement, claimed on a direct basis and, alternatively, as 
aggravation of a pre-existing disorder.

2.  Entitlement to service connection for residuals of a 
gastrointestinal disorder, currently diagnosed as Crohn's 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel


INTRODUCTION

The veteran served on active military service from August 
1956 to January 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in St. 
Petersburg, Florida.  


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  A cardiac disorder unequivocally existed prior to the 
veteran's active military service.

3.  There were no complaints of, treatment for, or diagnosis 
related to the veteran's pre-existing heart disorder during 
active duty.

4.  Post-service medical evidence relates the veteran's 
aortic valve stenosis to a history of rheumatic fever during 
the veteran's childhood.

5.  Coronary artery disease is not shown based on the 
evidence of record.

6.  There was no evidence of Crohn's disease during the 
veteran's military service or for many years thereafter.

7.  The post service medical evidence does not relate the 
veteran's diagnosis of Crohn's disease with any event or 
occurrence of his military service.


CONCLUSIONS OF LAW

1.  A cardiac disorder, diagnosed as status-post aortic valve 
stenosis, was not incurred in or aggravated by the veteran's 
military service, nor may a cardiac disorder be presumed to 
have been incurred in such service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1131, 1153, 5103A (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2001).

2.  A gastrointestinal disorder, currently diagnosed as 
Crohn's disease, was not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. §§ 1110, 1131, 5103A 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that his pre-existing cardiac disorder 
was exacerbated by his military service.  In the alternative, 
he contends that he is entitled to direct service connection 
for a cardiac disorder.  He further maintains that his 
gastrointestinal disorder, currently diagnosed as Crohn's 
disease, was incurred during military service.

Relevant Laws and Regulations:  Service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2001).  If a chronic disease 
is shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b) (2001).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303(d) (2001).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Moreover, service connection may also be established for a 
current disability on the basis of a "presumption" under 
the law that certain chronic diseases manifesting themselves 
to a certain degree within a certain time after service must 
have had their onset in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2001).  That is to say, 
service connection for a cardiac disorder may be established 
on a direct basis on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  Id.

With respect to a claim for aggravation of a pre-existing 
disorder, a veteran is presumed in sound condition except for 
defects noted when examined and accepted for service.  To 
rebut this presumption, there must be clear and unmistakable 
evidence demonstrating that the disability existed before 
service.  38 U.S.C.A. § 1111 (West 1991 & Supp. 2001).  A 
pre-existing injury or disease will be considered to have 
been aggravated by service where there is an increase in the 
disability during service, unless there is a specific finding 
that the increase is due to the natural progression of the 
disease.  38 U.S.C.A. § 1153 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.306 (2001) (emphasis added).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Moreover, 
"temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered aggravation in 
service unless the underlying condition, as contrasted to 
symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).  However, the increase need not be so severe as 
to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 
204, 207 (1991).

Factual Background:  Pre-service records reveal that the 
veteran sought treatment for a heart murmur in 1949, at age 
10.  After a work-up, he was diagnosed with a congenital 
heart disorder, subaortic stenosis, and a questionable high 
ventricular septal defect.  It was noted that he had 
experienced a fever as a toddler and one examiner noted 
questionable rheumatic fever in 1943.  In 1951, the veteran 
complained of some pericardial dull aching pain and shortness 
of breath while participating in sports.  The clinical 
impression was subaortic stenosis.  In 1952, he was diagnosed 
with questionable mild pulmonic stenosis.

The veteran entered onto active duty in 1956.  His induction 
examination did not reflect a pre-existing cardiac disorder.  
Further, a review of the veteran's service medical records 
reveals no complaints, symptomatology, or findings of a 
cardiac disorder or of a chronic gastrointestinal disability.  
The January 1960 separation examination report demonstrates a 
normal clinical evaluation of the veteran's heart and 
abdomen.  

Post-service medical evidence is negative for cardiac or 
gastrointestinal complaints for many years after service 
separation.  Specifically, in 1968, the veteran sought 
treatment for a peri-rectal abscess.  A physical examination 
showed a regular heart beat with a grade II, pre-systolic 
murmur over the mitral and aortic valves but without evidence 
of decompensation.  The abdomen was shown to be without 
tenderness or abnormal masses.  Bowel sounds were normal.  
The final diagnoses included rheumatic heart disease, 
inactive.

In November 1984, the veteran was hospitalized for complaints 
of a two-week history of non-food related lower and upper 
abdominal gas pain, flatus, belching, diarrhea, and weight 
loss.  He reported a several year history of intermittent 
episodes of loose non-bloody stools.  After a colonoscopy, he 
was diagnosed with Crohn's disease.  The veteran has received 
on-going private and VA treatment for Crohn's disease since 
this time.

In January 1990, the veteran sought treatment for atypical 
chest pain.  A history of rheumatic heart disease as a child 
and Crohn's disease was noted.  A September 1993 outpatient 
treatment record reveals that the veteran had Crohn's disease 
for 12 years, dating the disorder to the early 1980s, some 20 
years after service separation.  In December 1993, he was 
hospitalized for an aortic valve replacement.  At that time, 
the treating physician noted the veteran's past medical 
history of "rheumatic fever as a child which led to 
development of chronic progressive aortic valve stenosis."  
A history of Crohn's disease was also reported.  More recent 
outpatient treatment records show on-going treatment for 
Crohn's disease, including periods of exacerbations, and for 
status-post aortic valve replacement.  In 1995, the veteran 
filed the current claims.

Legal Analysis:  Based on the medical evidence associated 
with the claims file, the Board finds that the veteran's pre-
existing cardiac disorder did not under go a permanent 
increase during his period of active duty.  In addition, 
there is no evidence of a direct medical nexus between the 
veteran's cardiac complaints and military service, and 
coronary artery disease is not shown.  Moreover, there is no 
evidence of a chronic gastrointestinal disorder shown in-
service or for many years after service separation.  A 
medical nexus between the veteran's currently-diagnosed 
Crohn's disease and military service has not been 
established.

Entitlement to Service Connection for a Cardiac Disorder,
Diagnosed as Aortic Valve Stenosis

The evidence is uncontroverted that the veteran was diagnosed 
with a cardiac disorder in childhood, several years prior to 
entering active military duty.  Even though he failed to 
report a prior history of a cardiac disorder and regardless 
of whether it was noted during his induction physical, there 
can be no presumption of soundness when there is clear and 
unmistakable evidence showing that he was diagnosed with a 
congenital heart disorder in childhood.  In this case, 
private medical records associated with the claims file 
reveal a diagnosis of subaortic stenosis in 1949, when the 
veteran was 10 years old.  

Having found that the veteran's cardiac disorder pre-existed 
military service by clear and convincing evidence, the Board 
notes that a pre-existing injury or disease will be 
considered to have been aggravated by service when there is 
an increase in the disability during service, unless there is 
a specific finding that the increase is due to the natural 
progression of the disease.  The threshold question is, 
therefore, whether there was an increase in the veteran's 
pre-existing cardiac disorder when he served on military 
duty.  Significantly, the standard is whether the veteran's 
condition was aggravated during active duty, not whether his 
condition is currently worse than it was during military 
service.  To that end, the Board finds that the veteran's 
disorder was not, in fact, aggravated during military 
service.  

A careful review of the service medical records shows no 
complaints which could be construed as related to a cardiac 
disorder.  What is apparent is that the veteran experienced 
cardiac-related symptomatology such as shortness of breath 
and chest pain as late as 1952, some four years prior to 
active duty.  However, at the time he entered military 
service, his heart and lung examinations were normal.  
Contemporaneous service medical records show treatment for 
laceration of the hand, rule/out broken nose, urethritis, 
impetigo, blister on the foot, a burn below the eye, and a 
callous of the foot.  In May 1959, he apparently sought 
treatment for soreness in the chest and pain in the right 
wrist but there was no diagnosis made or follow-up noted.  A 
single symptom of chest pain, without more, cannot establish 
an aggravation of a pre-existing disorder.  

Even viewed in the light most favorable to the veteran's 
claim, the Board finds that the service medical records show 
no aggravation of a pre-existing cardiac disorder.  
Significantly, the veteran's service separation examination 
was negative for complaints of, treatment for, or diagnosis 
of cardiac-related symptomatology.  Moreover, a finding of no 
aggravation during service is supported by the normal 
clinical evaluation of the veteran's heart at the time of 
service separation.  Therefore, the Board finds no suggestion 
of a permanent increase in his pre-service cardiac disorder 
while he was on active duty.

A finding that the veteran's cardiac disorder was not 
permanently aggravated during military service is also 
supported by the medical evidence showing that the veteran 
continued to be symptom-free for many years after service 
separation.  Specifically, the Board has reviewed the medical 
records associated with the claims file dated in 1968, some 
eight years after discharge, and finds no evidence of an 
increase in the veteran's cardiac disorder.  Of note, a 
physical examination at that time showed a heart murmur but 
the treating physician specifically reported that the 
veteran's rheumatic heart disease was "inactive."  This 
evidence suggests to the Board that the veteran's cardiac 
disorder was not permanently aggravated by his military 
service eight years previously.  Accordingly, the Board finds 
that this evidence is highly suggestive that there was no in-
service change in the veteran's pre-service cardiac disorder.  
Parenthetically, the veteran subsequently required surgery 
for aortic valve stenosis in 1993.

As noted above, to support a claim of aggravation, it must be 
shown that the veteran's pre-existing disorder was aggravated 
during military service.  As such, the Board is compelled to 
focus on the period of his service.  In this case, it appears 
that the veteran was symptom-free at the time he entered into 
active duty, had no complaints during military service, and 
the disorder was still "inactive" eight years after service 
separation.  In fact, there is no treatment for a cardiac 
disorder until the early 1990s, some 30 years after service 
discharge.  Accordingly, the Board finds no basis to 
establish aggravation of a pre-existing cardiac disorder and 
the veteran's claim must be denied.

The Board has considered the veteran's statements that his 
cardiac disorder worsened during military service.  His 
assertions are not deemed to be credible in light of the 
other objective evidence of record showing no in-service 
complaints of the disorder and no indications of worsening 
symptoms for many years after military discharge.  In the 
absence of competent, credible evidence of in-service 
treatment, and no post-service treatment for several years 
after service separation, service connection on the basis of 
aggravation must be denied.

Next, to the extent the veteran claims entitlement to 
benefits for a cardiac disorder on a direct basis, the Board 
finds that the veteran's claim must fail.  First, the Board 
is persuaded by the absence of complaints of, treatment for, 
or diagnosis of a cardiac disorder in service.  As noted, the 
service medical records are completely negative for cardiac-
related symptomatology.  Further, there are no complaints 
related to a cardiac disorder for many years after service 
separation.  As such, the Board finds no evidence of 
continuity of symptomatology as shown by the multi-year gap 
between service separation and treatment for a cardiac 
disorder in 1990.  Finally, no treating physician has 
established a medical nexus between the veteran's current 
cardiac complaints and military service.  In fact, the only 
physician to specifically address the issue related the 
veteran's aortic stenosis to pre-existing rheumatic heart 
disease.  Accordingly, the veteran's claim for a cardiac 
disorder on a direct basis must be denied.

Finally, to the extent the veteran asserted a claim for a 
cardiac disorder to include coronary artery disease, as 
suggested in the informal brief presentation, the Board finds 
that coronary artery disease is not currently shown on the 
record.  The veteran's cardiac treatment relates only to a 
status-post aortic valve replacement due to stenosis.  The 
record is negative as to a separate diagnosis of coronary 
artery disease.  As coronary artery disease is not shown, 
there is no basis to support a claim for service connection.

Entitlement to Service Connection for a Gastrointestinal 
Disorder,
Currently Diagnosed as Crohn's Disease

The veteran asserts that his episodes of gastrointestinal 
upset in-service were early symptoms of Crohn's disease but 
were misdiagnosed due to a misunderstanding of the disease 
process at that time.  He further contends that his post-
service treatment for a peri-anal abscess in 1968 (some eight 
years after service separation) was the early manifestations 
of Crohn's disease.  Therefore, he contends that he should be 
service connection for the disorder.  Notwithstanding the 
veteran's arguments, the Board finds that the claim must be 
denied.

First, the Board places significant probative value on the 
absence of complaints, treatment, or diagnosis of a 
gastrointestinal disorder of any kind in the service medical 
records.  As noted in detail above, the veteran's sought 
treatment on several occasions for a variety of medical 
problems but none related to gastrointestinal symptomatology.  
Even assuming the veteran experienced periods of 
gastrointestinal upset in service, the Board places 
significant probative value on the service separation 
examination showing a normal examination of the veteran's 
gastrointestinal system.  This suggests that any in-service 
symptoms were acute and transitory.  Therefore, the Board 
finds that the service medical records do not support 
findings consistent with a chronic gastrointestinal disorder.

Next, post-service medical records are negative for 
complaints related to a gastrointestinal disorder for many 
years after service.  Specifically, the veteran was not 
diagnosed with Crohn's disease until 1984, nearly 25 years 
after service separation.  At the time of diagnosis, none of 
the medical examiners attributed Crohn's disease to the 
veteran's active service, nor did they indicate evidence that 
the disorder was of long standing duration or was first 
manifested in service.  Moreover, there is no evidence of a 
medical nexus between military service and the veteran's 
current diagnosis of Crohn's disease.  Even accepting the 
veteran's assertions that treatment for a peri-anal abscess 
in 1968 was early evidence of Crohn's disease, which has not 
been supported by objective medical evidence, the Board finds 
that the mere treatment for a peri-anal abscess eight years 
after service separation does not, in and of itself, 
establish a relationship between military service and Crohn's 
disease, diagnosed 15 years after the treatment for the 
abscess.   Therefore, the Board finds that, in the absence of 
in-service treatment for a chronic gastrointestinal disorder, 
no post-service treatment for a gastrointestinal disorder for 
several years after service separation, and no objective 
medical evidence of a nexus between military service and the 
veteran's current diagnosis of Crohn's disease, his claim for 
service connection must be denied.

In denying the veteran's claims for direct service 
connection, the Board has considered his statements that he 
suffered from his claimed disabilities beginning in military 
service.  Although his statements may be probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
The assertions are not deemed to be credible in light of the 
other objective evidence of record showing no continuing 
findings indicative of a cardiac disease (except as related 
to pre-existing aortic valve stenosis) and Crohn's disease 
until many years after service separation.  The veteran lacks 
the medical expertise to offer an opinion as to the existence 
of any current disorder, as well as to medical causation of 
any current disability.  Id.  Even accepting the veteran's 
statements as to in-service gastrointestinal symptomatology, 
the Board finds that service connection must be denied on the 
basis of the multi-year gap between military service and 
diagnoses.

Finally, the Board notes that during the pendency of this 
appeal, there was a significant change in the law.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), which, 
among other things, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  Additionally, in August 2001, VA 
issued regulations implementing the provisions of VCAA "to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits."  See 66 Fed. Reg. 45620-45632 
(Aug. 29, 2001).

In this case, the Board finds that the RO has met its duty to 
assist the veteran in the development of these claims under 
the VCAA.  By virtue of the information contained in the 
statement and supplemental statement of the case issued 
during the pendency of the appeal, the veteran was given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claims.  Further, the Board 
notes that the RO provided the veteran with a letter 
informing him of his due process rights under the VCAA in 
April 2001.  Moreover, the veteran requested and was provided 
with an opportunity to appear at a personal hearing but later 
withdrew his request.  In addition, it appears that all 
records identified by the veteran have been associated with 
the claims file, including pre-service records relating to 
his cardiac disorder.  As such, the Board finds that the 
record as it stands is sufficient to decide the claims and no 
additional development is needed.  Therefore, the Board finds 
that the mandates of the VCAA have been satisfied.


ORDER

The claim for entitlement to service connection for a cardiac 
disorder, diagnosed as status-post aortic valve stenosis with 
valve replacement, claimed on a direct basis and, 
alternatively, as aggravation of a pre-existing disorder, is 
denied.

The claim for entitlement to service connection for residuals 
of a gastrointestinal disorder, currently diagnosed as 
Crohn's disease, is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you

 

